Citation Nr: 9913479	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to assignment of a higher evaluation for 
postoperative perianal disease, recurrent pilonidal cysts, 
thrombotic hemorrhoids, scarring, and drainage with sphincter 
compromise, currently evaluated as 30 percent disabling.

2.  Entitlement to assignment of a higher evaluation for 
major depression, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from April 1985 to October 1985, 
and from November 1987 through October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in part) granted service 
connection for proctodynia, status post multiple and 
recurrent perianal disease with multiple surgical procedures 
and drainage, and assigned a 10 percent disability 
evaluation, effective in October 1996.  That same month, the 
veteran disagreed with that determination.  A statement of 
the case (SOC) was issued in June 1997.  In June 1997 the 
veteran filed a timely substantive appeal as to the 
evaluation assigned for proctodynia.  Subsequent rating 
decisions increased the disability evaluation to 30 percent, 
also effective from October 1996.  The veteran and his spouse 
testified at a personal hearing at the RO in October 1997.

The Board notes that the veteran also originally initiated an 
appeal from that part of the May 1997 rating decision which 
assigned a noncompensable evaluation assigned for hearing 
loss.  However, the increased rating for hearing loss issue 
was withdrawn by the veteran at the October 1997 personal 
hearing. 


FINDING OF FACT

The veteran's service-connected postoperative perianal 
disease, recurrent pilonidal cysts, thrombotic hemorrhoids, 
scarring, and drainage with sphincter compromise, is 
manifested by symptomatology which more nearly approximates 
extensive leakage and fairly frequent involuntary bowel 
movements. 


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent (but no higher) 
for residuals of postoperative perianal disease, recurrent 
pilonidal cysts, thrombotic hemorrhoids, scarring, and 
drainage with sphincter compromise, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7332, 7335 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the disability due to his service-
connected perianal disorder warrants a higher initial 
evaluation following the award of service connection than the 
30 percent evaluation currently assigned.  The propriety of 
the initial evaluation of the veteran's service-connected 
disability presents a well-grounded claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  With a well-grounded claim 
arises the duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).  After reviewing the claims file which includes 
various VA outpatient, hospital and examination reports, the 
Board believes that the current record allows for equitable 
review of the veteran's claim and that no further action is 
required to meet the duty to assist him with his claim.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records reflect that the veteran was 
hospitalized in October 1988 for debridement and drainage of 
a left ischial rectal abscess.  Thereafter, he underwent 
several surgeries, including surgical treatment of multiple 
perirectal drainage sites.  He was placed on a permanent 
profile which prohibited him from sitting or driving for more 
than 20 minutes continuously.  A Medical Evaluation Board 
report dated in May 1996 described multiple physical 
limitations due to proctodynia.  The veteran was separated 
from service due to his physical disabilities, the primary 
disability being identified as proctodynia.

On VA general medical examination conducted in December 1996, 
the veteran reported multiple perirectal abscesses and 
fistulas with multiple (8-10) surgeries.  He reported 
intermittent bowel incontinence and bleeding discharge from 
the anus, requiring a pad.  The veteran reported that he had 
a pad on at all times and that he continually had discharge.  
At a special VA intestine examination, the veteran reported 
complaints of occasional discharge and bleeding.  Clinical 
examination showed the perianal area was indurated over a 5-
centimeter by 6-centimeter area.  There were several 
fistulous openings.  There was no active discharge during the 
examination.  The examiner concluded that the veteran had 
severe, localized perianal disease, and suffered from pain, 
discharge, and fecal incontinence.  

VA outpatient clinical records in March 1997 disclose that 
the veteran reported that he had constant rectal pain, and 
complained that he now had continual discharge and bleeding 
from the  rectum as well.  Recurrent pilonidal cyst was 
diagnosed.  He was advised to use gauze over the area and to 
alternate pHisoHex washes and Sitz baths.  The veteran's 
symptoms did not resolve.  Excision of the pilonidal cyst and 
formation of a Lambert flap were performed in May 1997.  

Outpatient VA clinical records reflect that, in September 
1997, the veteran reported continuous pain and "some" 
drainage and incontinence of stool.  The incisions from the 
May 1997 surgery were well-healed, but there appeared to be a 
small sinus tract, approximately 2-3 centimeters in length, 
on the anal verge.

At a personal hearing conducted in October 1997, the veteran 
testified that he had undergone multiple surgical procedures 
for perianal fistulas, with the last surgery in May 1997.  He 
had recently been told by his VA physicians that a fistula 
tract was returning.  Surgery was recommended, but the 
veteran asked that surgery be delayed until after the 
personal hearing.  The veteran testified that the perianal 
disease required that he have Sitz baths twice daily and 
required constant bandages, which had to be changed two to 
three times daily on average.  He stated he "sometimes" had 
involuntary, uncontrollable bowel movements (tr. 9).  He and 
his wife testified that there was constant drainage which 
required the use of a 4x4 (4 inches wide by 4 inches long) 
bandage, over which he also used an 8x8 size pad.

On examination in December 1997, there was no sign of 
purulent drainage.  There was one fissure around the anus.  
There was some stool around the anus.  Rectal examination was 
deferred due to pain.  He underwent rectal examination under 
anesthesia and hemorrhoidectomy in March 1998.  Anoscopy in 
April 1998 revealed no hemorrhoids.  No complaints of rectal 
pain, incontinence, or discharge were noted at the time of 
April 1998 and May 1998 outpatient examinations.  

In August 1998, the veteran complained of sharp perianal 
pain.  He was referred for surgical follow-up, but no further 
surgical examination is disclosed in the VA outpatient 
records through October 1998 associated with the file.

The veteran's current disability due to perianal disease is 
evaluated by analogy to impairment of sphincter control, 
rectum and anus, under 38 C.F.R. § 4.114, Diagnostic Code 
7332.  Under Diagnostic Code 7332, a 10 percent evaluation is 
warranted where there is constant slight or moderate leakage.  
A 30 percent rating is provided where there are occasional 
involuntary bowel movements, necessitating wearing of a pad.  
A 60 percent rating is provided where there is excessive 
leakage and fairly frequent involuntary bowel movements.  A 
100 percent rating is provided where there is complete loss 
of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 
7332.

It is readily apparent that the veteran suffers significant 
impairment due to his service-connected perianal disorder.  
The currently assigned 30 percent rating contemplates 
occasional involuntary bowel movements, necessitating the 
wearing of a pad.  The evidence of record is somewhat 
equivocal regarding the frequency of involuntary bowel 
movements and the degree of leakage.  A reading of the 
veteran's comments to medical examiners shows that on some 
occasions he reported continual discharge while on other 
occasions he seemed to indicate that such discharge was 
periodic.  The Board does note, however, that the veteran has 
consistently reported that he must always wear a pad and that 
the pad must be changed at least twice a day.  

After resolving all reasonable doubt in the veteran's favor, 
the Board believes that the veteran's disability picture with 
regard to this issue more nearly approximates extensive 
leakage and fairly frequent involuntary bowel movements so as 
to warrant a 60 percent rating.  Under such circumstances, 
the higher rating is to be assigned.  38 C.F.R. §§ 4.3, 4.7.  

However, the clear preponderance of the evidence is against 
assignment of a rating in excess of 60 percent.  The medical 
records do not show complete loss of sphincter control and 
the veteran does not appear to even allege such impairment.  


ORDER

Entitlement to a 60 percent disability evaluation for 
postoperative perianal disease, recurrent pilonidal cysts, 
thrombotic hemorrhoids, scarring, and drainage with sphincter 
compromise is warranted.  To this extent, the appeal is 
granted. 


REMAND

Applicable law provides that appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a).  A substantive appeal be 
filed within 60 days from the date the RO mails the statement 
of the case, or within the remainder of the one-year period 
from the date of the notification of the determination, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302(a), (b). 

The May 1997 rating decision granted service connection for 
major depression and assigned a 10 percent evaluation for 
that disability, effective in October 1996.  A notice of 
disagreement as to this issue was received in July 1997, and 
the RO addressed this issue in an October 1988 supplemental 
statement of the case (SSOC).  However, it appears from a 
review of the claims file that a timely substantive appeal 
has not been received to complete the appeal on the 
depression issue.  The question of the Board's jurisdiction 
over this issue has therefore been called into question. 

The Board as a statutory tribunal must ensure that it has 
jurisdiction before addressing the merits of an issue.  Marsh 
v. West, 11 Vet.App. 468, 469 (1998) citing Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996).  However, since the 
record does not show that the veteran has been informed that 
his appeal on the depression issue may not have been 
completed, he has not had the opportunity to submit evidence 
and argument as to that question.  Accordingly, this issue 
must be remanded to ensure basic due process of law.  See 
generally Marsh v. West, 11 Vet.App. 468, 471 (1998); Bernard 
v. Brown, 4 Vet.App. 384 1993). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should afford the veteran and 
his representative an opportunity to 
present argument and evidence on the 
question of whether a timely substantive 
appeal was filed to complete an appeal on 
the issue of entitlement to assignment of 
a higher evaluation for depression.  

2.  The RO should then review the issue 
of whether a timely substantive appeal 
was received on this issue, including 
whether the requirements for granting an 
extension of the filing period were met.  
If the RO determines that a timely 
substantive appeal was received, the case 
should be returned to the Board for 
appellate review (including review of the 
timeliness issue).  If the RO determines 
that a timely substantive appeal was not 
filed to complete an appeal on the 
depression issue, then the veteran and 
his representative shall be so notified.  
If the veteran protests such adverse 
determination, then the RO should furnish 
a statement of the case to the veteran 
and his representative on the timeliness 
issue and advise them of the need to file 
a timely substantive appeal on the 
timeliness issue in order to complete an 
appeal as to that issue.  If a timely 
substantive appeal on the timeliness 
issue is received, then the case should 
be forwarded to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with 
applicable laws and regulations and to afford the veteran due 
process of law.  The Board intimates no opinion as to the 
eventual determination to be made in this case.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

